DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 8/23/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 11, filed 8/23/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 18 has been withdrawn. 
Applicant’s arguments, see page 11, filed 8/23/2022, with respect to 112 (b) claim rejection have been fully considered and are persuasive.  The 112 (b) rejection of claim 21 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 10-14, 16, 18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the remarks, the following features were contended as not taught by the applied references: 
“the image processing apparatus displays, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button, and if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item”.

The reference of Yoshimoto is added to cure the deficiencies of the previously applied references.  A brief explanation of the combination is disclosed below.
	Regarding the first contention, the Saito reference is used display setting information associated with a history button.  In particular, when a user presses an execution history button, the job associated with that button is selected.  A setting screen can be displayed associated with the history execution button once selection is made, and the setting change button is selected, which is taught in ¶ [60]-[65].  This is an example of displaying settings associated with a history button pressed associated with a job or document.  Despite performing this aspect of the clams, this reference is deficient in performing the second contended feature above.  The Yoshimoto reference is used to cure this deficiency.  
	Regarding the Yoshimoto reference, the MFP allows a user to select a history button and select whether or not to configure settings associated with the history button or manual entry.  If the user selects settings associated with the history button, the system selects all history button settings to configure all of the print settings, which is taught in ¶ [61]-[65].  This performs the feature of configuring all settings associated with a history instead of previously settings.  The invention also teaches configuration of color and double-sided settings based on the selection of history information, which is taught in ¶ [67]-[71].  With the change of all settings when comparing history information with regular settings and the display of settings associated with a job history of the Saito reference, the feature of displaying preferred settings associated with history information instead of information associated with a job is performed.  Therefore, based on the combination, the features of the claims are performed.
	Thus, based on the above, the features of the claims are disclosed below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US Pub 2018/0220015) in view of Saito (US Pub 2016/0364183) and Yoshimoto (JP 2016-173416 (Pub Date 9/29/2016)).

Re claim 10: Akuzawa teaches an image processing apparatus having a plurality of functions comprising: 
a memory storing instructions; and at least one processor executing the instructions (e.g. the CPU utilizes a memory to store and execute instructions to perform the functions of the invention, which is taught in ¶ [32].) causing the image processing apparatus to: 

[0032] A control unit 10 controls an operation of each unit in the image processing apparatus 1. The control unit 10 includes a central processing unit (CPU) 100, a communication unit 101, a random access memory (RAM) 102, a hard disk drive (HDD) 103, a read only memory (ROM) 104, a timer 105, and a facsimile (FAX) unit 106. The CPU 100 controls the entire control unit 10. The image processing apparatus 1 is connected to the Internet via a local area network (LAN) 11. The communication unit 101 performs transmission and reception of data pieces via the LAN 11. The RAM 102 provides a system work memory for the CPU 100 to operate. The HDD 103 stores a program, document data, and setting data for operating the image processing apparatus 1. The HDD 103 may be a storage medium such as a magnetic disk, an optical medium, and a flash memory. In addition, the HDD 103 does not have to be included within the image processing apparatus 1. For example, the image processing apparatus 1 may use an external server and a personal computer (PC) connected via the communication unit 101 as a storage medium. The ROM 104 is a boot ROM which stores a boot program of the system. The CPU 100 loads a program installed in the HDD 103 to the RAM 102 and performs various types of control based on the program. The timer 105 measures a time in response to an instruction from the CPU 100 and notifies the CPU 100 when the instructed time elapses. The FAX unit 106 transmits and receives facsimile data via a telephone line 14.

manage respective setting values corresponding to each document attribute (e.g.  the HDD contains a file that stores all settings that are used by the copier to output a document.  The document attributes can be related to the double-sided printing or color used for printing, which the settings and the storage medium are described in ¶ [45], [56] and [59].);

[0045] FIG. 5B illustrates the home screen after the user A executes a copy job in the state in FIG. 5A. In FIG. 5B, a setting history 510 is displayed. The setting history 510 includes an application icon 511 indicating a type of the job, a text 512 indicating the job execution date and time, and a text 513 indicating setting values of setting items that are changed from the default setting. For example, the setting history 510 indicates that a setting history is the one of a copy application, and the job was executed after changing the default setting values to two copies of printing, color printing, and two-sided printing. When detecting pressing on the setting history 510, the image processing apparatus 1 starts up the application in a state in which the setting values stored in association with the setting history 510 are set.

[0056] FIGS. 10A to 10E illustrate examples of an integrated history data table 1000 for managing the setting history displayed in the integrated history 509. The data tables illustrated in FIGS. 10A to 10E are stored in the HDD 103. As shown in a table header, the present table stores a button ID, an application ID, data, and text data of a date and time and a setting value displayed on the home screen.

[0059] Data is a name of a file storing setting values of the relevant setting history. The file is in a format readable by each application and stores setting values of all settings used in the relevant application. For example, in case of a copy application, the number of copies, setting of monochrome or color in printing, and a sheet size are included.

display the history button to re-perform the selected processing based on the managed setting values set for the selected document (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43].).  

[0044] The integrated history 509 is an area for displaying a setting history of a job executed by the image processing apparatus 1. In the integrated history 509, the setting history of the executed job is displayed in descending order of execution time regardless of a type of the job. FIG. 5A illustrates a state in which the image processing apparatus 1 does not execute any job yet or a state in which the job setting histories displayed in the integrated history 509 are all deleted. When the image processing apparatus 1 sets an authentication function to ON, only the setting history of the job executed by the logged-in user in the past is displayed in the integrated history 509. The number of setting histories that can be displayed in the integrated history 509 is determined in advance. When the setting histories reach an upper limit of the number of setting histories that can be displayed in the integrated history 509, the setting history including the oldest job execution date and time is not displayed, and the job setting history including the latest execution date and time is displayed instead.

[0045] FIG. 5B illustrates the home screen after the user A executes a copy job in the state in FIG. 5A. In FIG. 5B, a setting history 510 is displayed. The setting history 510 includes an application icon 511 indicating a type of the job, a text 512 indicating the job execution date and time, and a text 513 indicating setting values of setting items that are changed from the default setting. For example, the setting history 510 indicates that a setting history is the one of a copy application, and the job was executed after changing the default setting values to two copies of printing, color printing, and two-sided printing. When detecting pressing on the setting history 510, the image processing apparatus 1 starts up the application in a state in which the setting values stored in association with the setting history 510 are set.

However, Akuzawa fails to specifically teach the features of accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document; manage the selected processing, the setting values and the selected document in association with information of a history button; manage the selected processing, the setting values and the selected document in association with information of a history button;
display, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77].); 


    PNG
    media_image1.png
    304
    353
    media_image1.png
    Greyscale

[0061] The execution history information 71 (71a, 71b, and 71c) of the job maybe selected by a user. For example, the operation panel 5 may select a display portion of the execution history information of the job using a touch panel as the operation unit 52. In addition, the display unit 51 displays information denoting the execution history information which is selected by the user. For example, the display unit 51 displays the execution history information in a selected state by reverse-displaying the execution history information selected by the user.

[0064] The execution button 74 is effective in a state in which execution history information of a job which may be re-executed is selected. For example, when the execution button 74 is designated in a state in which one piece of execution history information is selected, the processor 13 re-executes the job according to set contents based on the execution history information in the course of being selected. In addition, when the execution button 74 is designated in a state in which the set contents based on the execution history information are changed, the processor 13 executes a job based on the changed set contents.

[0065] The setting change button 75 is effective in a state in which one piece of execution history information is selected. When the setting change button 75 is designated (i.e., a set change is received), as illustrated in FIG. 7, the processor 13 displays a screen on which set contents of a job based on execution history information in the course of being selected is displayed in detail (setting screen of re-execution job). A user may change set contents on the setting screen of the re-execution job, after confirming the contents of the job which is selected in the execution history information.



[0070] In addition, when an instruction to select any of execution history information is input (Yes in ACT 37), the processor 13 displays that the designated execution history information is in a selected state (ACT 38). For example, the processor 13 performs a reverse display of a display portion of the execution history information which is instructed by a user. In this case, the display unit 51 displays the execution history information in the selected state by performing a reversing display.

[0071] When any of execution history information is in a selected state, the processor 13 receives a change in set contents based on the execution history information in the course of being selected (ACT 39). When the change in the set contents is instructed (Yes in ACT 39), the processor 13 displays in detail the set contents based on the selected execution history information, and displays a screen which receives a change (setting screen of re-execution job).

[0072] FIG. 7 is a setting screen of a re-execution job which receives confirming and changing of set contents. In the display example illustrated in FIG. 7, the display unit 51 displays a scanning setting display unit 81, a scanning setting change button 82, a printing setting display unit 83, a printing setting change button 84, a use selection unit for stored image 85, a cancel button 86, and an OK button 87.


[0073] The display unit 51 displays the scanning setting display unit 81 when a job selected in the execution history is scanning. The scanning setting display unit 81 displays set contents of scanning which is stored in the history DB 12a. Scanning items include: size, color, reading mode, designation of a single side or double side, resolution, and density of the original document, for example. When there is an item to be changed among these items, a user designates the scanning setting change button 82. The processor 13 receives an instruction of the change, and displays the changed value on the scanning setting display unit 81. In addition, setting of scanning is not changed when using a stored image which will be described later. Setting of scanning may be changed when the original document is newly scanned.

[0074] The display unit 51 displays the printing setting display unit 83 when the job selected in the execution history is copying or printing. The printing setting display unit 83 displays set contents which are stored in the history DB 12a. Printing setting items include: size of a printing sheet, number of sheets, presence or absence of sorting, presence or absence of stapling, designation of a single side or a double side, and designation of collective printing, for example. When there is an item to be changed among these items, a user designates the printing setting change button 84. The processor 13 displays a changed value on the printing setting display unit 81 by receiving an instruction of the change.

[0075] The use selection unit for stored image 85 selects whether to use in the job an image which is stored in the image storage unit 12b. A user designates a Yes button when using a stored image, and designates a No button when not using the stored image. In addition, when there is no stored image, the processor 13 is set so as not to select any button.
[0076] When the cancel button 86 is designated, in a state in which the set contents are displayed on the scanning setting display unit 81 or the printing setting display unit 83 of FIG. 7, or in the course of changing the scanning setting or the printing setting, the processor 13 returns to the screen in FIG. 6 without changing the setting. In addition, when the OK button 87 is designated after the changing of the scanning setting or printing setting, the processor 13 maintains the changed contents as a new parameter, and returns to the display screen of execution history information illustrated in FIG. 6 (ACT 40).
[0077] Alternatively, when the OK button 87 is designated after the changing of the scanning setting or printing setting, the processor 13 may receive an instruction on a job execution. That is, when the user pushes the OK button 87 on the display of FIG.7 after the changing of the scanning setting or printing setting, the job can be executed without returning to the display of FIG. 6.

manage the selected processing, the setting values and the selected document in association with information of a history button (e.g. the history of the past jobs contain the document data, the processing settings and the values associated with these settings.  Once the user re-executes the job, the job along with the past settings are performed as well, which is taught in ¶ [64] and [65] above.); 
display, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button (e.g. after the history button is selected and the setting change button is selected, the screen displays settings associated with the selected job in the job history, which is taught in ¶ [64] and [65] above.).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

However, the combination above fails to specifically teach the features of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item. 
	However, this is well known in the art as evidenced by Yoshimoto.  Similar to the primary reference, Yoshimoto discloses selecting between setting priorities (same field of endeavor or reasonably pertinent to the problem).    
	Yoshimoto teaches wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item (e.g. if a value associated with print settings is selected, the system determines whether or not to utilize the history information for all of the print settings instead of an entered setting.  If the history information is used, all the print settings are set using the history information, which is taught in ¶ [61]-[65].  The change of certain color and page division settings can occur as well, which is taught in ¶ [66]-[71].  With the document information having document settings stored associated with the Saito reference, the Yoshimoto reference introducing the above feature can provide overriding the already set features with history information.).
[0061] The control part 61 is standing by the touch operation of the setting-out selection picture Gc by a user here (Step S302 of Fig.5 "No" --) If touch operation of the printing establishment of the category of S303 "No", S304 "No", S305 "No", and the setting-out selection picture Gc is carried out (Step S302 of Fig.5 "Yes"), A pop-up screen (not shown) for indicating whether or not to overwrite history information is displayed on the display unit 473 (step S 301 in FIG. 5) (step S 301 in FIG. 6). The user can instruct whether or not the history information is overwritten by a touch operation on the pop-up screen, and can close the pop-up screen.[0062] At this time, when the pop-up screen is touched and the overwriting of the history information is not instructed and the pop-up screen is closed, the control unit 61 uses the value of the setting item corresponding to the setting item button of the setting screen without using the history information for all the setting items belonging to the category of the print setting. When touch operation of OK button Bc12 of the next setting-out selection picture Gc is carried out, it is (Step S304 of Fig.5 "Yes"), For each setting item belonging to the category of print setting, the value of the setting item corresponding to the setting item button of the setting screen is maintained, and the input operation identifier associated with the value of each setting item is maintained (Steps S 301 and S 301 in FIG. 5) (Step S 7 and Step S 301 in FIG. 8).[0063] In this manner, when the overwriting of the history information in the unit of category is not instructed, the value of the setting item corresponding to the setting item button of the setting screen (the value of the setting item associated with the input operation identifier) is maintained for all the setting items belonging to the category of the printing setting.[0064] Further, when a pop-up screen is touched and an overwriting of history information is instructed, a control part 61 uses a value of a setting item of history information for every setting item belonging to a category of print setting. As the value of each setting-out item which belongs to (Step S304 of Fig.5 "Yes"), and the category of printing establishment when touch operation of OK button Bc12 of the next setting-out selection picture Gc is carried out, The value of each setting-out item of hysteresis information is set up (Step S307 of Fig.5), and an input operation identifier is matched with the value of each of this setting-out item (Step S308 of Fig.5).[0065] In this manner, when an instruction to overwrite the history information per category is given, the value of the setting item of the history information is used for all the setting items belonging to the category of the print setting.[0066] Next, it is assumed that, instead of the print setting that is a category of the setting selection screen Gc, the color and the duplex / division that are the setting items of the setting selection screen Gc are touched. At this time, the control unit 61 determines that the setting items of color and duplex / division have been touched (Step S 301 "Yes" in FIG. 5), and displays a pop-up screen (not shown) for instructing whether or not the history information is overwritten on the display unit 473 (Step S 301 in FIG. 5) (Step S 9 in FIG. 3). The user can instruct whether or not the history information is overwritten by a touch operation on the pop-up screen, and can close the pop-up screen.[0067] When a pop-up screen is touched, a control unit 61 does not instruct overwriting of history information and closes a pop-up screen. About color and the setting-out item of both sides/division, it is supposed that the value (value of the setting-out item with which the input operation identifier was matched) of the setting-out item to which it corresponds to the setting-out item button of the setting screen Ga is used, without using hysteresis information, When touch operation of OK button Bc12 of the next setting-out selection picture Gc is carried out, it is (Step S304 of Fig.5 "Yes"), For the setting items of color and duplex / division, the value of the setting item corresponding to the setting item button of the setting screen is maintained, and the input operation identifier associated with the value of each setting item is maintained (Steps S 301 and S 301 in FIG. 5) (Step S 7 and Step S 301 in FIG. 8).[0068] Therefore, when the overwriting of the history information per setting item is not instructed, the value of the setting item corresponding to the setting item button of the setting screen (the value of the setting item associated with the input operation identifier) is maintained for each setting item of color and duplex / division.[0069] Also, when the pop-up screen is touched and an overwriting of history information is instructed, the control unit 61 uses the value of the setting item of the history information for the color and the double-sided / division setting item of the setting selection screen Gc. When the OK button Bc 12 of the setting selection screen Gc is touched ("Yes" in Step S 301 of FIG. 5), the value of each setting item of the history information is set as the value of the setting term of color and duplex / division (Step S 301 of FIG. 5), and the input operation identifier is associated with the value of each setting item (Step S 8 of FIG. 5) (Step S of FIG. 4). 7?[0070] Accordingly, when the overwriting of the history information per set item unit is instructed, the value of the history information is used for each setting item of color and duplex / division.

[0071] As described above, the setting items which are set by an input operation when the setting screen is displayed and which overlap each other between the setting screen and the history information are classified into units of categories or sets of setting items by touching the pop-up screen. It is possible to select whether to maintain the value of the setting item of the setting screen (the value of the setting item associated with the input operation identifier) or, alternatively, to set the value of the history information (the value of the setting item associated with the registration information identifier).

Therefore, in view of Yoshimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item, incorporated in the device of Akuzawa, as modified by Saito, in order to allow for applying prioritized settings when compared to another set of print settings, which makes it easier to enter a group of settings at one time (as stated in Yoshimoto ¶ [08]).  

Re claim 11: The teachings of Akuzawa in view of Saito and Yoshimoto are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the executed instructions further cause the image processing apparatus to: display an operation screen which includes a plurality of buttons corresponding to each of the plurality functions (e.g. figure 5A and 5B show a menu area that includes a plurality of buttons that correspond to a plurality of functions on the MFP, which is taught in ¶ [41] and [42].).  

[0041] A menu 500 displaying buttons for starting up each application is displayed on the home screen. In the menu 500, application buttons 501 to 503 for starting up respective applications are displayed in a state in which each default setting value is set thereto. In the menu 500, custom buttons 504 and 505 for starting up respective applications are displayed in a state in which each setting value registered by a user in advance is set thereto. The custom buttons 504 and 505 includes a “my button”, which is displayed only on the home screen of the logged-in user and a “shared button”, which is displayed on the home screen when other users log in. A user can determine whether to set each custom button to the “my button” or to the “shared button” using a non-illustrated method.

[0042] A layout of the application buttons 501 to 503 and the custom buttons 504 and 505 is set by the logged-in user using a non-illustrated method.

Re claim 12: The teachings of Akuzawa in view of Saito and Yoshimoto are applied to dependent claim 11 above.
Akuzawa teaches the image processing apparatus according to claim 11, wherein the history button is displayed on the operation screen (e.g. once the user executes a job, a history button corresponding to this job is displayed, which is taught in ¶ [44] and [45] above.).  

Re claim 13: The teachings of Akuzawa in view of Saito and Yoshimoto are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the plurality of processing include a print processing and a data transmission processing (e.g. the invention discloses printing a document after copying the sheet and data transmission to another device, which is taught in ¶ [34].).

[0034] An image processing unit 13 is controlled by the control unit 10 and constituted of an image analysis unit 130, an image generation unit 131, and an image output unit 132. The image analysis unit 130 analyzes a structure of a document image and extracts necessary information from the analyzed result. The image generation unit 131 reads (e.g., scans) a document, generates image data by digitalizing the image of the document, and stores the image data in the HDD 103. In addition, the image generation unit 131 can generate document image data in a different format using the information analyzed by the image analysis unit 130. The image output unit 132 outputs the image data stored in the HDD 103 and others. The image output unit 132, for example, prints the image data on a sheet, transmits the image data to an external device and a server connected via the communication unit 101, and stores the image data in a storage medium connected to the image processing apparatus 1.  

Re claim 14: The teachings of Akuzawa in view of Saito and Yoshimoto are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the plurality functions include a selection of document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performs the selected processing based on the setting values set for the selected document (e.g. the invention discloses selection of processing or settings associated with past print settings.  Once the user presses a button to set these previous settings to be performed again and presses the start button, the MFP performs the printing using the past settings.  This is taught in ¶ [81].).

[0081] The “copy” screen 700 includes an area 701 for displaying setting values of color, magnification, a sheet size, and the number of copies and buttons for performing settings. A button 702 is used to confirm settings currently set in a list. When a user presses the button 702, details of settings currently set are displayed on the touch panel 200. A “color selection” button 703 is used to set monochrome printing or color printing in copying. A “magnification” button 704 is used to set a magnification in copying. A “sheet selection” button 705 is used to set a size and a type of a sheet to be used in printing. A “finishing” button 706 is used to set whether to shift a sheet discharge position for every copy or for every page when a printed sheet is discharged and the like. A “two-sided” button 707 is used to set whether to perform two-sided printing or one-sided printing in copying. A “density” button 708 is used to set density in printing. A “document type” button 709 is used to set a type of a document to be read by a scanner. An “ID card copy” button 710 is used to perform setting for printing both of front and rear surfaces of a document on one side of a sheet. An “other functions” button 711 is used to set an item which cannot be set on the “copy” screen 700 such as a setting for assigning a page number or a management number on a printed product. A “setting history” button 712 is used to use a setting of a copy job executed by a user in the past. A “frequently used setting” button 713 is used to set a setting registered in advance by a user.  






Re claim 16: The teachings of Akuzawa in view of Saito and Yoshimoto are applied to dependent claim 11 above.
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 11, wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen; 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing; 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document; and
perform the first processing based on a first setting accepted by the setting screen.  

However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen (e.g. figure 6 shows a screen for selecting a document and touching the document on the button (71) is used to select the document on the operation screen, which is taught in ¶ [61] above.); 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing (e.g. the user can select the setting change button in figure 6 to initiate the selection of different settings that can be associated with the job.  Once pressed, the user is shown different types of processing to be associated with the job selected from the job history, which is taught in ¶ [65] above.  Another process that can be performed is the printing process by pressing the execution button.); 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document (e.g. the user can change settings for the selected job based on selecting the setting change function, which is taught in ¶ [73] and [75]-[77].); and


    PNG
    media_image2.png
    365
    402
    media_image2.png
    Greyscale

perform the first processing based on a first setting accepted by the setting screen (e.g. after a user selects the print settings and presses the OK button, the selected document can be output in accordance with the settings set, which is taught in ¶ [76] and [77] above.).

[0017] The HDD 12 is a large capacity storage. The HDD 12 includes a history database (DB) 12a, and an image storage unit 12b. The history DB 12a stores execution history information of a job. The execution history information which is stored in the history DB 12a is information which denotes an execution result of a job, set contents of the job, or the like. The image storage unit 12b functions as a storage medium which stores an image which is used in the job. In addition, the image storage unit 12b also stores a thumbnail image which is formed from the image which is used in the job. However, the thumbnail image may be stored in the history DB 12a as part of the execution history information of a job.

[0087] In addition, when the execution of the job is completed, the processor 13 delivers a completion notification of the job, and information denoting an execution result of the job to the program of the job control layer 62 (ACT 55). When the completion of the job is notified, the processor 13 generates creates execution history information of the job based on the information denoting the execution result of the job. The execution history information of the job includes information denoting a storage destination of a thumbnail image and information denoting a storage destination of the image which is used in the job. For example, when the job is re-executed using the image stored in advance, the processor 13 generates job execution history information including existing thumbnail image and information which denotes the storage destinations of the image. When the execution history information of the job is generated, the processor 13 stores the generated execution history information of the job in the history DB 12a (ACT 56).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen; 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing; 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document; and
perform the first processing based on a first setting accepted by the setting screen, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  


Re claim 22: Akuzawa teaches a control method for an image processing apparatus having a plurality of functions, the control method comprising: 
 managing respective setting values corresponding to each document attribute (e.g.  the HDD contains a file that stores all settings that are used by the copier to output a document.  The document attributes can be related to the double-sided printing or color used for printing, which the settings and the storage medium are described in ¶ [45], [56] and [59] above.);

displaying the history button to re-perform the selected processing based on the setting values set for the selected document (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43] above.).  
However, Akuzawa fails to specifically teach the features of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77] above.);
manage the selected processing, the setting values and the selected document in association with information of a history button (e.g. the history of the past jobs contain the document data, the processing settings and the values associated with these settings.  Once the user re-executes the job, the job along with the past settings are performed as well, which is taught in ¶ [64] and [65] above.); 
displaying, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button (e.g. after the history button is selected and the setting change button is selected, the screen displays settings associated with the selected job in the job history, which is taught in ¶ [64] and [65] above.).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document; manage the selected processing, the setting values and the selected document in association with information of a history button; displaying, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

However, the combination above fails to specifically teach the features of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item. 
	However, this is well known in the art as evidenced by Yoshimoto.  Similar to the primary reference, Yoshimoto discloses selecting between setting priorities (same field of endeavor or reasonably pertinent to the problem).    
	Yoshimoto teaches wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item (e.g. if a value associated with print settings is selected, the system determines whether or not to utilize the history information for all of the print settings instead of an entered setting.  If the history information is used, all the print settings are set using the history information, which is taught in ¶ [61]-[65] above.  The change of certain color and page division settings can occur as well, which is taught in ¶ [66]-[71] above.  With the document information having document settings stored associated with the Saito reference, the Yoshimoto reference introducing the above feature can provide overriding the already set features with history information.).

Therefore, in view of Yoshimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item, incorporated in the device of Akuzawa, as modified by Saito, in order to allow for applying prioritized settings when compared to another set of print settings, which makes it easier to enter a group of settings at one time (as stated in Yoshimoto ¶ [08]).  


Re claim 23: Akuzawa teaches a non-transitory recording medium storing a computer program of an image processing apparatus having a plurality of functions (e.g. a CPU utilizes a memory to store instructions to perform the steps of the invention, which is explained in ¶ [32] above.) causing a computer to perform each step of 
a control method of the computer, the control method comprising: 
managing respective setting values corresponding to each document attribute (e.g.  the HDD contains a file that stores all settings that are used by the copier to output a document.  The document attributes can be related to the double-sided printing or color used for printing, which the settings and the storage medium are described in ¶ [45], [56] and [59] above.);
 
displaying a history button to re-perform the selected processing based on the setting values set for the selected document that was performed (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43] above.).

However, Akuzawa fails to specifically teach the features of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77] above.);
managing the selected processing, the setting values and the selected document in association with information of a history button (e.g. the history of the past jobs contain the document data, the processing settings and the values associated with these settings.  Once the user re-executes the job, the job along with the past settings are performed as well, which is taught in ¶ [64] and [65] above.); 
displaying, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button (e.g. after the history button is selected and the setting change button is selected, the screen displays settings associated with the selected job in the job history, which is taught in ¶ [64] and [65] above.).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document; managing the selected processing, the setting values and the selected document in association with information of a history button; displaying, after the history button is selected, a setting screen reflecting the managed setting values associated with the history button, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

However, the combination above fails to specifically teach the features of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item. 
	However, this is well known in the art as evidenced by Yoshimoto.  Similar to the primary reference, Yoshimoto discloses selecting between setting priorities (same field of endeavor or reasonably pertinent to the problem).    
	Yoshimoto teaches wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item (e.g. if a value associated with print settings is selected, the system determines whether or not to utilize the history information for all of the print settings instead of an entered setting.  If the history information is used, all the print settings are set using the history information, which is taught in ¶ [61]-[65] above.  The change of certain color and page division settings can occur as well, which is taught in ¶ [66]-[71] above.  With the document information having document settings stored associated with the Saito reference, the Yoshimoto reference introducing the above feature can provide overriding the already set features with history information.).

Therefore, in view of Yoshimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, if a same setting item between the managed setting values associated with the history button and setting values corresponding to a document attribute of the managed document has different setting values, a managed setting value associated with the history button is reflected on the setting screen without using a setting value corresponding to the document attribute for the setting item, incorporated in the device of Akuzawa, as modified by Saito, in order to allow for applying prioritized settings when compared to another set of print settings, which makes it easier to enter a group of settings at one time (as stated in Yoshimoto ¶ [08]).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa, as modified by Saito and Yoshimoto, as applied to claim 17 above, and further in view of Nakayama (US Pub 2017/0060504).

Re claim 18: The teachings of Akuzawa in view of Saito are applied to dependent claim 17 above. 
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 17, wherein the instructions further cause the image processing apparatus to: display, if there is a difference about one or more same setting items between at least one of the managed setting values associated with the history button and at least one of the setting values corresponding to the document attribute of the managed document corresponding to the history button when the history button was selected, a notification related to setting information corresponding to the difference, and wherein the setting screen is displayed after the history button was selected and the notification is displayed.

However, this is well known in the art as evidenced by Yoshimoto.  Similar to the primary reference, Yoshimoto discloses selecting between setting priorities (same field of endeavor or reasonably pertinent to the problem).    
Yoshimoto teaches if there is a difference about one or more same setting items between at least one of the managed setting values associated with the history button and at least one of the setting values corresponding to the document attribute of the managed document corresponding to the history button when the history button was selected (e.g. the invention of Yoshimoto teaches having a set of print settings that are associated with history information.  The settings associated with the history information can be different from print settings set that are a part of the default print settings.  The settings configured when associated with history information is described in ¶ [61]-[71] above.  The previously applied reference of Saito also teaches a history associated with a document and previous settings in ¶ [61]-[64] above of Saito.  These sane settings can be changed based on the actuation of the settings change button discussed in ¶ [65] of Saito.  This presents a history button with print settings and (2) a document stored with the settings that can be modified after pressing the settings change button associated with the same job history button.).

  Therefore, in view of Yoshimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of if there is a difference about one or more same setting items between at least one of the managed setting values associated with the history button and at least one of the setting values corresponding to the document attribute of the managed document corresponding to the history button when the history button was selected, incorporated in the device of Akuzawa, as modified by Saito, in order to allow for applying prioritized settings when compared to another set of print settings, which makes it easier to enter a group of settings at one time (as stated in Yoshimoto ¶ [08])..  

However, the combination above fails to specifically teach the features of display, if there is a difference about one or more same setting items, a notification related to setting information corresponding to the difference, and wherein the setting screen is displayed after the history button was selected and the notification is displayed.
However, this is well known in the art as evidenced by Nakayama ‘504.  Similar to the primary reference, Nakayama ‘504 discloses comparing settings and notification of the difference (same field of endeavor or reasonably pertinent to the problem).    
Nakayama ‘504 teaches display, if there is a difference about one or more same setting items, a notification related to setting information corresponding to the difference, and wherein the setting screen is displayed after the history button was selected and the notification is displayed (e.g. the system teaches past print settings being compared to present print settings set.  Once it is detected that these settings are different, the system provides a notification to the user about the difference, which is taught in ¶ [57]-[63].  The above can occur after selecting the history button of Saito, pressing the setting change button and changing settings.  The user can be notified of the change.  After the settings are changed, the Saito features of the user can re-displaying the history information can be performed, which is taught in ¶ [69] of Saito.  The Saito modification can all for further display of the changed job in the history and select the setting change option associated with the job to further view the settings of the job, which is taught in ¶ [70]-[74] of Saito above.).

[0057] In step S30, a user inputs print settings for the present document, that is, inputs present print settings.

[0058] The print information that has been input is stored in the memory 14 as the present print setting information 16. Print settings used in the previous print process remain stored as the present print setting information 16, and therefore, the user need not input anything if the print settings are also applicable as is to the present document. In either case, print settings for the present document are stored as the present print setting information 16 in the process in step S30.

[0059] In the process in step S32, the controller 30 determines the state of a warning display setting. Specifically, the controller 30 refers to the comparison setting information 20 and determines whether at least one category is selected in the comparison category settings. If at least any one category is selected, the controller 30 determines that the warning display setting is set to “yes”, and the flow proceeds to step S34. If none of the categories is selected, the controller 30 determines that the warning display setting is set to “no”, and the flow proceeds to step S42. That is, a print process on the present print job is performed without displaying any warning about the present print settings.

[0060] In step S34, the comparison unit 28 compares the present print settings with the comparison target settings and determines whether there is any difference between the present print settings and the comparison target settings. The comparison unit 28 refers to the selection states of the comparison target categories (or setting items) included in the comparison setting information 20 and compares the value set for each selected category (or setting item) in the present print settings with that in the comparison target settings. If any difference is found between the present print settings and the comparison target settings as a result of the comparison process, the flow proceeds to step S36. Otherwise, the flow proceeds to step S42.

[0061] In step S36, the controller 30 performs control to display a warning on the display 26 on the basis of the result of the comparison process performed by the comparison unit 28. FIG. 6 illustrates an example of a warning display. Note that the example in FIG. 6 is an example of a warning displayed in a case where past print settings are retained as comparison target settings. As illustrated in FIG. 6, as a warning, a pop-up 40 indicating that a difference is found between the present print settings and the comparison target settings (the past print settings retained in step S14 in this case) and indicating a category in which the difference is found among the print settings is displayed. In the example in FIG. 6, the pop-up 40 indicates that a difference is found in a setting item included in the “image quality settings” category. The pop-up 40 further includes a detail button 42. When a user taps the detail button 42, the setting item in the “image quality settings” category in which a difference is found is indicated.

[0062] The pop-up 40 includes buttons for selecting a process to be performed on the present document together with the warning to the user. Specifically, the pop-up 40 includes an OK button 44 for printing the present document by using the present print settings, a setting change button 46 for overwriting the print settings with the comparison target settings and thereafter printing the present document, and a cancel button 48 for cancelling the print job relating to the present document, that is, for discontinuing the print process.

[0063] In step S38, the controller 30 determines which instruction has been input by the user.

Therefore, in view of Nakayama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of display, if there is a difference about one or more same setting items, a notification related to setting information corresponding to the difference, and wherein the setting screen is displayed after the history button was selected and the notification is displayed, incorporated in the device of Akuzawa, as modified by Saito and Yoshimoto, in order to warn a user of settings that do not match, which can prevent settings that are not intended (as stated in Nakayama ¶ [05]-[07]).  


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa, as modified by Saito and Yoshimoto, as applied to claim 17 above, and further in view of Morikawa (US Pub 2006/0050292).

Re claim 21: The teachings of Akuzawa in view of Saito are applied to dependent claim 20 above.
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 20, wherein the document attribute is a file format.  
However, this is well known in the art as evidenced by Morikawa.  Similar to the primary reference, Morikawa discloses storing a job history (same field of endeavor or reasonably pertinent to the problem).    
Morikawa teaches wherein the document attribute is a file format (e.g. the invention discloses storing a job in a pdf format and in other formats, which is an attribute of the job mentioned in ¶ [56] and [73].).

[0056] The scanner device 13 reads images including photographs, characters, pictures and charts on an original optically and generates digital image data (i.e., density data indicating density of RGB or black, here). The obtained image data are used by the printer device 14 for printing. Alternatively, the image data are converted into a file of a format such as TIFF (Tagged Image File Format) or PDF (Portable Document Format) and are stored in the data memory portion 23 or sent to the personal computer 31. Alternatively, the image data are converted into FAX data and are sent to the FAX terminal 32. The document feeder 17 is disposed at the upper portion of a main body of the image forming device 1 and is used for feeding one or more sheets of original to the scanner device 13 sequentially.

[0073] The job history database DB2 stores information about processes (jobs) that were performed by the image forming device 1 and processes that could not be performed by the image forming device 1 (namely, that failed) as shown in FIG. 6. The "user name" indicates a user name of the user who made the instruction of the process. However, in the case of a process of FAX reception, it indicates a user name of a user who is a receiver. A "job type" indicates a type of the completed process or the failed process. A "used file" indicates a file name of the file 6 of the data that were used in the process. A "completion date" indicates a date and time when the process is completed. A "result" indicates whether the process was completed successfully or failed.


    PNG
    media_image3.png
    662
    375
    media_image3.png
    Greyscale


Therefore, in view of Morikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the document attribute is a file format, incorporated in the device of Akuzawa, as modified by Saito, in order to store a job that has completed processing in a storage in a certain format and maintain this job in connection with printing another job, which can improve the process of outputting connected jobs and usability when handling a stored job (as stated in Morikawa ¶ [11]-[13].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue discloses a MFP with a display that contains the history of job settings performed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672